DETAILED ACTION
Applicant’s amendment received on March 2, 2022 has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent no. 10,506,914 to DiCarlo et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10 and 19 of the instant application and claims 1, 8, 9, 14 and 18 of Patent no. 10,506,914 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for a system comprising an apparatus to configure an illuminator to illuminate a scene with non-white light; control a camera to capture, in a plurality of color channels of the camera, a frame of the scene illuminated with the non-white light; and adjust a signal of a color channel of the camera in the frame of the scene based on the non-white light.
Claim 1 of Patent no. 10,506,914 calls for similar limitations.  In fact, independent claim 1 of the cited Patent calls for a camera configured to separate light entering the camera into sets of pixels, each set of the sets of pixels being in a different color channel of the camera;  an illuminator comprising a plurality of color component illumination sources, the plurality of color component illumination sources being configured so that the illuminator outputs non-white light such that each color channel of the camera has an about equal response to the non-white light reflected from a purely reflective surface;  and a controller communicatively coupled to the plurality of color component illumination sources and configured to adjust an illumination intensity of light output by one or more of the plurality of color 
component illumination sources so that a combination of the outputs of the plurality of color component illumination sources is the non-white light.
Therefore, when comparing the claims of the instant application and the claims of cited Patent. Patent no. 10,506,914, it is clear that the cited patent anticipates the claims of the instant application since the limitations of the cited patent are substantially included in the claims of Patent no. 10,506,914 
To the examiner, it is clear that the differences between the claims do not rise to a patentability level. 
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

4.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent no. 10,932,649 to DiCarlo et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10 and 19 of the instant application and claims 1, 8 and 15 of Patent no. 10,932,649 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for a system comprising an apparatus to configure an illuminator to illuminate a scene with non-white light; control a camera to capture, in a plurality of color channels of the camera, a frame of the scene illuminated with the non-white light; and adjust a signal of a color channel of the camera in the frame of the scene based on the non-white light.
Claim 1 of Patent no. 10,932,649 calls for similar limitations.  In fact, independent claim 1 of the cited Patent calls for a system comprising a control illuminator to illuminate a surgical site with non-white light, control a camera to capture light reflected from the surgical site, the camera being configured to separate the captured light into a plurality of color components, the plurality of color components being captured by the camera as a plurality of sets of pixels of a frame in a video stream, each set of the plurality of sets of pixels being in a different color channel of the camera; and control, based on color component characteristics of the light captured by the camera, the illuminator to configure the non-white light such that each color channel of the camera has an about equal response to the light captured by the camera for a subsequently captured frame in the video stream.
Therefore, when comparing the claims of the instant application and the claims of cited Patent. Patent no. 10,932,649, it is clear that the cited patent anticipates the claims of the instant application since the limitations of the cited patent are substantially included in the claims of Patent no. 10,932,649
To the examiner, it is clear that the differences between the claims do not rise to a patentability level. 
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-2, 9-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood et al. (US Patent Application Publication no. 2009/0207412) in view of Pavani (US Patent Application Publication no. 2015/0130958).

Regarding claim 1, Mahmood discloses a system comprising: one or more processors; and memory storing executable instructions that, when executed by the one or more processors (See Mahmood [0046]), cause an apparatus to: configure an illuminator to illuminate a scene with non-white light (See Mahmood [0005]-[0006]); control a camera to capture (See Mahmood [0012]-[0013]).
	It is noted that although Mahmood separate the plurality of color channels in a plurality of color channels of the camera, a frame of the scene illuminated with the non-white light (See Mahmood [0040], [0045]), it is silent about adjust a signal of a color channel of the camera in the frame of the scene based on the non-white light.
	However, Pavani teaches adjusting a signal of a color channel of the camera in the frame of the scene based on the non-white light (See Pavani [0007]-[0008] and [0027]).
	Therefore, it is considered obvious that one killed in the art would recognize the advantage of modifying Mahmood’s system to incorporate the teachings of Pavani to adjust the signal of a color channel of the camera in the frame of the scene based on the non-white light.  The motivation for performing such a modification in Mahmood is to match the spectrum of the illumination to the spectrum of the scene in order to maximize the image quality.

As per claim 10, Mahmood discloses a method comprising: configuring, by a computing device (See Mahmood [0046]), an illuminator to illuminate a scene with non-white light (See Mahmood [0005]-[0006]); controlling, by the computing device, a camera to capture, in a plurality of color channels of the camera, a frame of the scene illuminated with the non-white light (See Mahmood [0012]-[0013]).
It is noted that although Mahmood separate the plurality of color channels in a plurality of color channels of the camera, a frame of the scene illuminated with the non-white light (See Mahmood [0040], [0045]), it is silent about adjust a signal of a color channel of the camera in the frame of the scene based on the non-white light.
	However, Pavani teaches adjusting a signal of a color channel of the camera in the frame of the scene based on the non-white light (See Pavani [0007]-[0008] and [0027]).
	Therefore, it is considered obvious that one killed in the art would recognize the advantage of modifying Mahmood’s system to incorporate the teachings of Pavani to adjust the signal of a color channel of the camera in the frame of the scene based on the non-white light.  The motivation for performing such a modification in Mahmood is to match the spectrum of the illumination to the spectrum of the scene in order to maximize the image quality.

As per claim 19, Mahmood discloses a non-transitory computer readable medium storing instructions that when executed, cause the processor of a computing device (See Mahmood [0046]), to configure an illuminator to illuminate a scene with non-white light (See Mahmood [0005]-[0006]); controlling, by the computing device, a camera to capture, in a plurality of color channels of the camera, a frame of the scene illuminated with the non-white light (See Mahmood [0012]-[0013]).
It is noted that although Mahmood separate the plurality of color channels in a plurality of color channels of the camera, a frame of the scene illuminated with the non-white light (See Mahmood [0040], [0045]), it is silent about adjust a signal of a color channel of the camera in the frame of the scene based on the non-white light.
	However, Pavani teaches adjusting a signal of a color channel of the camera in the frame of the scene based on the non-white light (See Pavani [0007]-[0008] and [0027]).
	Therefore, it is considered obvious that one killed in the art would recognize the advantage of modifying Mahmood’s system to incorporate the teachings of Pavani to adjust the signal of a color channel of the camera in the frame of the scene based on the non-white light.  The motivation for performing such a modification in Mahmood is to match the spectrum of the illumination to the spectrum of the scene in order to maximize the image quality.

As per claims 2 and 11, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.  In addition, the combination of Mahmood and Pavani further teaches configuring the illuminator to illuminate the scene with the non-white light is based on a signal level of the color channel of the camera in a previously captured frame of the scene (See Mahmood [0052] and [0055]).

As per claims 9 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1 and 10.  In addition, the combination of Mahmood and Pavani further teaches adjust the signal of the color channel of the camera in the frame of the scene to increase a signal-to-noise ratio of the color channel of the camera in the frame of the scene (See  Pavani [0004], [0007], [0009]).

8.	Claims 3-8, 12-17 and 20 are and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Applicant should also note that the obvious type double patenting should be addressed either by amending the claims or by submitting a Terminal Disclaimer.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424